ON THE MERITS.
Defendant purchased the machine under the following written guarantee. “We guarantee the Butter-Kist Pop-Corn machine to perform perfectly the work for which it is designed and sold, and we will gladly send new parts to replace any part or parts of it that prove defective through faulty workmanship of material”. We find the following in the printed circular gotten out by plaintiff.
“The capacity of the/ Butter-Kist machine may be varied from fifteen to about one hundred twenty, 5 cent bags of popped corn per hour.”.
Defendant testified' on the trial that the salesman for plaintiff guaranteed the machine to give perfect satisfaction.
When the machine arrived in Alexandria, it was set up by defendant with the help of Mr. Mandot, an electrician connected with the Evans Bros. Electric Company. They could not make it work. They then sent for the city electrician, Mr. Franks. He testified that He made an inspection and found that the machine, was properly connected, and that the city furnished an alternating current of one hundred ten to one hundred sixteen volts, sixty cycles. Mr. John E. Britterback an expert witness for plaintiff testified as follows:
“That is, this machine will operate satisfactorily on a voltage not varying more than 5% over or under the voltage, specified, which is a hundred ten volts alternating current, sixty cycles, in this instance. That is the machine will operate properly on a minimum of about a hundred and four volts, alternating current, sixty cycles, and it will operate properly upon a maximum of one hundred sixteen volts, alternating current, sixty clyces.” So that the testimony shows that the machine was properly set up, under proper conditions.
*449But it would not, it did not do the work it Was intended to do. that is pop pop-corn and parch peanuts.
The proof , is overwhelming on that point. For some reason his plates' would not heat. Plaintiff was notified of this fact. Representatives of plaintiff, some three or four, inspected the machine hut could not make it work. They promised, so defendant says, to have the machine fixed, but nothing was done. Just why it would not work no one seems to know, but the facts are that it would not.
Plaintiff’s expert witness, Mr. Brittenbach says that he gave the machine a thorough test before it was shipped and that it was in perfect condition. Whether it was or not, the facts are that when it reached Alexandria, it would not do the work it was guaranteed to do, and under plaintiff’s guarantee, it should have found the trouble and remedied it after being notified as •it • was, that the machine was not satisfactory.
Defendant made a number of payments on the machine after he received it and even after it proved unsatisfactory. Plaintiff says defendant’s conduct in making the payments 'lulled it into “non action” for three years.'
The proof shows that plaintiff was notified of the defects in the machine and promised to remedy them.
Defendant thought plaintiff would finally do that and for that reason he made his payments.
We are satisfied that the machine was utterly unfit for the use for which it was purchased, and that the District Judge made no error in rejecting plaintiff’s demands, and' awarding judgment for defendant on his reconventional demand for the amount sued for.
- For the reasons assigned it is ordered, adjudged and decreed that the judgment appealed from be reversed in so far as it allowed defendant damages in the sum of $50.00 for the erroneous issuance of the writ of provisional seizure and in all other respects it is affirmed, all costs to be paid by the plaintiff in suit.